OPINION
ROTH, Circuit Judge:
This case centers on the preclusive effect of a 2003 settlement between defendant Wachovia Bank and the Parsley plaintiffs, a class of fund beneficiaries that included instant plaintiff Ralph Brooks. See Parsky v. Wachovia Bank, Feb. 2000 Term, No. 000771 (Phila. County Ct. Com. PL). The District Court dismissed Brooks’s class action claims, finding them barred by the broad release executed in Parsley. On appeal, Brooks argues that the District Court misrepresented the allegations in his complaint, took too broad a view of the Parsley release, and engaged in improper factfinding. Brooks also challenges the adequacy of the notice he received concerning the Parsky release.
The District Court had jurisdiction pursuant to 18 U.S.C. § 1964, 28 U.S.C. § 1331, 28 U.S.C. § 1332(d), and 28 U.S.C. § 1367. We have jurisdiction pursuant to 28 U.S.C. § 1291. . We have carefully considered the appellate briefs of the parties and the record, including the very thorough memorandum opinion of the District Court. For essentially the reasons stated by the District Court, we will affirm its September 14, 2007, 2007 WL 2702949, dismissal of Brooks’s claims.